Title: From David Humphreys to Henry Knox, 25 June 1783
From: Humphreys, David
To: Knox, Henry


                  
                     Sir
                     Hd Qrs June 25. 1783 5 oClock P.M.
                  
                  I am directed to acquaint you, that the General has just recd Dispatches from Philadelphia, by which it appears the necessity still exists for marching the Detachment as expeditiously as may be, the contents will be communicated to you by His Excellency tomorrow.  I have the honor to be Sir &c.
                  
                     D. Humphrys
                     
                  
               